           Case 2:20-cv-00035-JRG Document 13 Filed 06/04/20 Page 1 of 1 PageID #: 59
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court  EASTERN DISTRICT OF TEXAS (MARSHALL DIVISION)                               on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                           U.S. DISTRICT COURT
      2:20-cv-00035                        2/12/2020                      EASTERN DISTRICT OF TEXAS (MARSHALL DIVISION)
PLAINTIFF                                                                    DEFENDANT
 TACTUS TECHNOLOGIES, LLC                                                      SAMSUNG ELECTRONICS CO., LTD and
                                                                               SAMSUNG ELECTRONICS AMERICA, INC.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 9696847                                7/4/2017                    TACTUS TECHNOLOGIES, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
              Court ACCEPTS AND ACKNOWLEDGES, all claims and causes of action asserted by Plaintiff against Defendants in this action are
              DISMISSED WITH PREJUDICE.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
                                                                  ch                                                             6/4/20

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
